Name: 2005/60/EC:#Commission Decision of 20 January 2005 amending Commission Decision 2003/881/EC concerning the animal health and certification conditions for importation of bees (Apis mellifera & Bombus spp.) from certain third countries as regards the United States of America (notified under document number C(2004) 5567)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: America;  agricultural activity;  trade;  tariff policy
 Date Published: 2005-01-28; 2008-12-05

 28.1.2005 EN Official Journal of the European Union L 25/64 COMMISSION DECISION of 20 January 2005 amending Commission Decision 2003/881/EC concerning the animal health and certification conditions for importation of bees (Apis mellifera & Bombus spp.) from certain third countries as regards the United States of America (notified under document number C(2004) 5567) (Text with EEA relevance) (2005/60/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/65/EEC (1) of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC, and in particular Article 17(2) (b) and (3) (a), and Article 19(b) thereof, Whereas: (1) Commission Decision 2003/881/EC (2) lays down the animal health and certification conditions for imports of bees (Apis mellifera & Bombus spp.) from certain third countries. (2) The small hive beetle (Aethina tumida) and Tropilaelaps mite (Tropilaelaps spp.) are exotic pests affecting honey bees that have spread to a number of third countries, creating serious problems to the apiculture industry. To prevent the introduction of these pests into the EU, protection measures on importation of live bees have been laid down by Decision 2003/881/EC. (3) Given the characteristics of these diseases and the absence of an OIE. compulsory notification standard for them, the importation requirements of live queen bees into the EU provide for a declaration of notifiablity of the small hive beetle and Tropilaelaps mite throughout the territory of the exporting third country. The USA competent authority (APHIS-Animal and Plant Health Inspection Service) has informed the Commission services that this is not the case in all the USA States. For this reason, they asked the Commission to provide a derogation authorising the exportation of live queen bees from Hawaii, that is geographically separated from all the other States of the Union, and where the diseases are notifiable. (4) The USA competent authority has transmitted all the necessary information as regards the animal health situation of bees in Hawaii, highlighting that no bees have been imported into their territory since 1985 and survey programs for detection of bee diseases including the small hive beetle (Aethina tumida) and Tropilaelaps mite (Tropilaelaps spp.) are carried out routinely. (5) Taking account of the particular geographical situation of Hawaii and its health status as regards bee diseases, a regionalisation mechanism for isolated territories should be established allowing for appropriate derogations, and such a derogation should be granted to Hawaii in order to allow the importation of live queen bees and live queen bumble bees exclusively from that part of the USA. (6) Article 1 and the Annexes to Commission Decision 2003/881/EC should be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 2003/881/EC is amended as follows: 1. Article 1 is replaced by the following: Article 1 1. Member States shall authorise the importation of bees (Apis mellifera & Bombus spp.) as foreseen by Directive 92/65/EEC provided the following requirements are complied with:  they come from third countries or parts thereof listed in part 1 of Annex III,  they are accompanied by a health certificate in accordance with the specimen set out in Annex I and comply with the guarantees laid down in this specimen, and  the consignments are limited to a maximum of 20 accompanying attendants to one queen bee in one single queen bee cage. 2. Member States shall only authorise the importation of bees (Apis mellifera & Bombus spp.) referred to in paragraph 1 from a third country if the presence of American foulbrood, the small hive beetle (Aethina tumida) and the Tropilaelaps mite (Tropilaelaps spp.) are notifiable diseases/pests throughout the whole territory of that third country. By way of derogation, imports of bees shall be authorised from a geographically and epidemiologically isolated part of a third country listed in part 2 of Annex III. When such a derogation is applied, imports of bees from all other parts of the territory of that third country not listed in part 2 of Annex III shall be automatically excluded. 3. At the designated destination, where the hives shall be put under official control, the queens shall be transferred to new cages before being introduced to local colonies. 4. The cages, attendants, and other material that accompanied the queens from the third country of origin shall be sent to a laboratory for examination for the presence of the small hive beetle, their eggs or larvae and signs of the Tropilaelaps mite. After laboratory examination, all material shall be destroyed. 2. Annex I is replaced by Annex I to this Decision. 3. Annex II to this Decision is inserted as a new Annex III. Article 2 This Decision shall apply from 7 February 2005. Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 January 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. Directive as last amended by Directive 2004/68/EC (OJ L 139, 30.4.2004, p. 320; corrected in OJ L 226, 25.6.2004, p. 128). (2) OJ L 328, 17.12.2003, p. 26. ANNEX I ANNEX I Specimen Health Certificate for queen bees and queen bumble bees (Apis mellifera & Bombus spp.), and their attendants, intended for consignment to the European Community Note for the importer: This certificate is for veterinary purposes only and must accompany the consignment until it reaches the border inspection post. ANNEX II «ANNEX III Part 1: List of third countries authorised in principle as fulfilling basic animal health conditions for the export of queen bees to the EC:  countries listed in Part 1 of Annex II to Council Decision 79/542/EEC (as last amended). Part 2: Regions of a third country geographically and epidemiologically isolated for American foulbrood, small hive beetle and Tropilaelaps mite, and fulfilling these diseases/pests notification requirements, allowed for exports of queen bees to the EC.  the State of Hawaii (USA.). »